MEMORANDUM**
Appellant Fernando Calderon-Flores (“Calderon-Flores”) appeals the district court’s denial of his motions to suppress evidence obtained during and after a traffic stop. Because we find that the officer did not have reasonable suspicion to justify the initial stop, we reverse.
The district court’s finding that the officer had reasonable suspicion to justify the stop was clearly erroneous. The objective facts of the record establish that no officer could have had a reasonable suspicion that Calderon-Flores had violated a traffic law. This court has carefully reviewed the videotape of the events preceding the stop. The pass and lane change into the slow lane was made on a clear day with light traffic. Calderon-Flores never exceeded the speed limit, and the pick-up truck he passed never slowed when Calderon-Flores changed lanes. We therefore conclude that the traffic stop violated the Fourth Amendment. United States v. Mariscal, 285 F.3d 1127, 1133 (9th Cir. 2002).
The district court erred in denying Calderon-Flores’s motion to suppress the evidence obtained as a result of the traffic stop. We therefore REVERSE and REMAND.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.